           Case 1:20-cv-01580-RCL Document 58 Filed 10/15/20 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 THE UNITED STATES OF AMERICA,

                        Plaintiff,
                                                       Civil Action No. 20-1580-RCL
 v.

 JOHN R. BOLTON,

                        Defendant.


              ANSWER TO AMENDED COMPLAINT AND JURY DEMAND

       COMES NOW Defendant John R. Bolton, through counsel, and for his Answer to the

allegations set forth in Plaintiff the United States of America’s Amended Complaint responds as

follows:

                                        INTRODUCTION

       1.      The allegations in the first sentence of Paragraph 1 set forth Plaintiff’s

characterization of its claims in this action and do not require a response. Defendant admits the

allegations in the second sentence. In response to the allegations in the third sentence, Defendant

admits that he arranged to draft and publish a memoir after leaving government service and that,

pursuant to that arrangement, he drafted a 500-plus page manuscript for public release, but he

denies the remaining allegations in the sentence. In response to the allegations in the fourth

sentence, Defendant states that Plaintiff’s characterization of the obligations imposed by the form

non-disclosure agreements Defendant signed requires no response, admits that he submitted his

manuscript to the National Security Council (“NSC”) for review, and further admits that the

authorized Government official in charge of the review process, Ms. Ellen Knight, identified

passages that she believed contained classified information, which Defendant removed or edited

to her satisfaction. Defendant admits the allegations in the fifth sentence, except that the statement



                                                  1
            Case 1:20-cv-01580-RCL Document 58 Filed 10/15/20 Page 2 of 16




that the review process was “required by the binding agreements [Defendant] signed” sets forth

Plaintiff’s legal position and requires no response.1 Defendant denies the allegations in the sixth

sentence. Defendant denies the allegations, and Plaintiff’s characterization of them, set forth in the

seventh sentence. Defendant admits the allegations in the eighth sentence, except for the assertion

that the pre-publication review process had not been completed, which sets forth Plaintiff’s legal

position and requires no response. Defendant admits the allegations in the ninth sentence, except

to the extent it incorporates the assertion of Plaintiff’s legal position set forth in the eighth sentence.

The tenth sentence sets forth Plaintiff’s legal position and its characterization of its claims in this

action and requires no response. Any remaining allegations in Paragraph 1 are denied.

        2.      The allegations in Paragraph 2 set forth Plaintiff’s legal position, its

characterization of its claims in this action, and its description of the relief it seeks, all of which

requires no response.

                                   JURISDICTION AND VENUE

        3.      The allegations in Paragraph 3 set forth Plaintiff’s legal position, which requires no

response.

        4.      In response to the allegations set forth in Paragraph 4, Defendant admits that the

District of Columbia is the judicial district in which the White House and National Security

Council are located and in which he signed some of the agreements and forms at issue in this

litigation. Defendant lacks information sufficient to determine the truth of the allegation that the

District of Columbia is the exclusive location in which the NSC performs prepublication reviews.

The remainder of Paragraph 4 sets forth Plaintiff’s legal position, which requires no response.



        1
         Defendant reiterates his position that the legal conclusions asserted throughout the
Amended Complaint all lack merit for the reasons articulated in Defendant’s briefing in support
of his motions to dismiss.

                                                    2
         Case 1:20-cv-01580-RCL Document 58 Filed 10/15/20 Page 3 of 16




                                             PARTIES

       5.      Defendant admits the allegation in Paragraph 5.

       6.      Defendant admits the allegations in Paragraph 6.

                                  FACTUAL ALLEGATIONS

       7.      Defendant admits the allegations in the body of Paragraph 7. In response to the

allegation set forth in footnote 1 to Paragraph 7, Defendant states that the definition of SCI

contained in Paragraph 1 of Form 4414, Doc. 1-1, speaks for itself.

       8.      Defendant admits the factual allegations in Paragraph 8. Defendant states that the

cited memorandum and statutory provisions speak for themselves.

       9.      Defendant admits the allegations in Paragraph 9.

       10.     In response to the first sentence of Paragraph 10, Defendant states that SF 312 is

the best evidence of its terms and conditions and speaks for itself. Defendant admits the allegations

in the second sentence of Paragraph 10. The third sentence sets forth Plaintiff’s legal position,

which requires no response, and Defendant states that the cited statutory provision speaks for itself.

Defendant admits the allegations in the fourth and fifth sentences.

       11.     Defendant denies the allegations in the first sentence of Paragraph 11. Defendant

admits the allegations in second sentence of Paragraph 11.

       12.     Defendant admits the allegations in the first sentence of Paragraph 12. In response

to the second sentence of Paragraph 12, Defendant states that the NDAs are the best evidence of

their terms and conditions and speak for themselves.

       13.     In response to the allegations in Paragraph 13, Defendant states that the referenced

contractual provisions speak for themselves.




                                                  3
         Case 1:20-cv-01580-RCL Document 58 Filed 10/15/20 Page 4 of 16




       14.     In response to the allegations in Paragraph 14, Defendant states that the referenced

contractual and other provisions speak for themselves.

       15.     In response to the allegations in Paragraph 15, Defendant states that the referenced

contractual provisions speak for themselves.

       16.     In response to the allegations in Paragraph 16, Defendant states that the referenced

contractual provisions speak for themselves.

       17.     In response to the allegations in Paragraph 17, Defendant states that the referenced

contractual provisions speak for themselves.

       18.     In response to the allegations in Paragraph 18, Defendant states that the referenced

contractual provisions speak for themselves.

       19.     In response to the allegations in Paragraph 19, Defendant states that the referenced

contractual provisions speak for themselves.

       20.     In response to the allegations in Paragraph 20, Defendant states that the referenced

contractual provisions speak for themselves.

       21.     Defendant admits the allegations in the first sentence of Paragraph 21. Defendant

lacks knowledge sufficient to admit or deny the allegation in the second sentence, and to the extent

that the second sentence of Paragraph 21 sets forth Plaintiff’s legal position, it requires no

response. In response to the allegation in the third sentence, Defendant admits that a true and

correct redacted copy of the referenced memorandum was attached to the original complaint as

Exhibit B, and states that the referenced Memorandum speaks for itself. Defendant admits the

allegations in the fourth and fifth sentences.




                                                 4
         Case 1:20-cv-01580-RCL Document 58 Filed 10/15/20 Page 5 of 16




        22.     In response to the allegations in Paragraph 22, Defendant admits that a true and

correct redacted copy of the referenced letter was attached to the original complaint as Exhibit C,

and states that the referenced letter speaks for itself.

        23.     Defendant admits the allegations in Paragraph 23.

        24.     Defendant admits the allegation in the first sentence of Paragraph 24. In response

to the allegations in the second sentence, Defendant admits that he did not receive “written

authorization” to publish his book, and states that the assertion that such written authorization was

“required by the NDAs” sets forth Plaintiff’s legal position and requires no response. Defendant

denies the allegations in the third and fourth sentences.

        25.     The allegations in the first sentence of Paragraph 25 set forth Plaintiff’s legal

position and require no response. Defendant admits the allegations in the second sentence of

Paragraph 25.

        26.     Defendant admits the allegations in the first and second sentences of Paragraph 26.

In response to the allegations in the third sentence of Paragraph 26, Defendant states that he lacks

sufficient information to admit or deny the allegations.

        27.     Defendant states that he lacks information sufficient to admit or deny the

allegations in Paragraph 27.

        28.     Defendant admits the allegations in Paragraph 28.

        29.     In response to the allegations in Paragraph 29, Defendant states that the assertion

in the first sentence sets forth Plaintiff’s legal position and requires no response. Plaintiff admits

the allegations in the second sentence.

        30.     Defendant admits the allegations in Paragraph 30.




                                                   5
          Case 1:20-cv-01580-RCL Document 58 Filed 10/15/20 Page 6 of 16




        31.     Defendant admits the allegation in the first sentence of Paragraph 31. In response

to the allegations in the second sentence, Defendant admits that his lawyer informed Ms. Knight

that Defendant wished to submit his manuscript for review out of an abundance of caution but

denies that his lawyer stated that such review was required by compliance with the non-disclosure

agreements signed by Defendant. In response to the third and fourth sentences, Defendant admits

that the manuscript was submitted by hand delivery on December 30, 2019, and admits that his

lawyer simultaneously submitted the referenced letter, which speaks for itself. Defendant further

states that Plaintiff’s characterization of the letter’s legal conclusions as “erroneous” sets forth

Plaintiff’s legal position and does not require a response. Defendant admits the allegation in the

fifth sentence. Defendant lacks knowledge sufficient to admit or deny the allegation in the sixth

sentence.

        32.     Defendant admits the allegations in Paragraph 32, but further states that Paragraph

32 omits other material elements of the January 6, 2020 telephone conversation.

        33.     In response to the allegations in Paragraph 33, Defendant states that the referenced

letter speaks for itself.

        34.     Defendant admits the allegations in Paragraph 34.

        35.     In response to the allegations in Paragraph 35, Defendant admits that a true and

correct copy of the referenced article was attached to the original complaint as Exhibit F, and states

that the referenced article speaks for itself.

        36.     In response to the allegations in Paragraph 36, Defendant admits that the referenced

article was discussed in other press outlets including major television networks, was referenced by

members of Congress, and was circulated online. Defendant lacks knowledge sufficient to admit

or deny the remaining allegations in Paragraph 36.




                                                  6
         Case 1:20-cv-01580-RCL Document 58 Filed 10/15/20 Page 7 of 16




       37.     In response to the allegations in Paragraph 37, Defendant admits that a true and

correct copy of the referenced article was attached to the original complaint as Exhibit G, states

that the referenced article speaks for itself, and denies any allegation that he or anyone authorized

by him was the source of the apparent leak of the draft manuscript to the Washington Post.

       38.     In response to the allegations in Paragraph 38, Defendant states that the referenced

articles speak for themselves, and denies any allegation that he or anyone authorized by him was

the source of the apparent leaks of the manuscript to the press.

       39.     Defendant admits the allegations in the first sentence of Paragraph 39. In response

to the allegations in the second sentence, Plaintiff admits that Ms. Knight agreed to prioritize

review of the chapter of the manuscript dealing with Ukraine and further admits that Ms. Knight

conveyed in writing her view that the chapter contained classified information. Defendant denies

the remaining allegations in Paragraph 39.

       40.     In response to the first, second, and third sentences of Paragraph 40, Defendant

admits that a true and correct copy of the referenced letter was attached to the original complaint

as Exhibit H, and states that the referenced letter speaks for itself. Defendant admits the allegations

in the fourth sentence.

       41.     Defendant admits the allegations in the first, second, and third sentences of

Paragraph 41. In response to the fourth sentence, Defendant admits that a true and correct copy of

the referenced letter was attached to the original complaint as Exhibit I, and states that the

referenced letter speaks for itself. Defendant admits the allegations in the fifth, sixth, and seventh

sentences.




                                                  7
         Case 1:20-cv-01580-RCL Document 58 Filed 10/15/20 Page 8 of 16




        42.     Defendant admits the allegations in Paragraph 42, but further states that Paragraph

42 omits other material elements of Defendant’s interactions with Ms. Knight during the

referenced period.

        43.     Defendant admits the allegation in the first sentence of Paragraph 43. In response

to the allegations in the second, third, and fourth sentences, Defendant admits that a true and

correct copy of the referenced article was attached to the original complaint as Exhibit J, and states

that the referenced article speaks for itself.

        44.     In response to the allegations in the first, second, third, and fourth sentences of

Paragraph 44, Defendant states that the referenced email speaks for itself. Defendant admits the

allegation in the fifth sentence.

        45.     Defendant admits the allegations in Paragraph 45, but further states that Paragraph

45 omits other material elements of Defendant’s interactions with Ms. Knight during the

referenced period.

        46.     Defendant admits the allegations in the first sentence of Paragraph 46. Defendant

lacks information sufficient to admit or deny the allegation in the second sentence.

        47.     Defendant admits the allegations in the first sentence of Paragraph 47. In response

to the allegations in the second sentence, Defendant admits that he again inquired about the status

of the customary, pro-forma clearance letter on April 29, 2020, and that Ms. Knight responded that

she did not have any new information but that if there was an update she would reach out.

        48.     In response to the allegations in Paragraph 48, Defendant admits that a true and

correct copy of the referenced article was attached to the original complaint as Exhibit L, and states

that the referenced article speaks for itself.




                                                  8
         Case 1:20-cv-01580-RCL Document 58 Filed 10/15/20 Page 9 of 16




       49.     Defendant admits the allegations in the first sentence of Paragraph 49. In response

to the allegations in the second and third sentences, Defendant admits that a true and correct copy

of the referenced email was attached to the original complaint as Exhibit M, and states that the

referenced email speaks for itself.

       50.     Defendant admits the allegations in the first and second sentences of Paragraph 50.

In response to the third sentence, Defendant admits that he delivered the book to his publisher and

confirmed to the NSC through counsel that it would be published on June 23, 2020, but denies the

remaining allegations in the sentence.

       51.     In response to the allegation in the first sentence of Paragraph 51, Defendant denies

that any legitimate aspect of the prepublication review process was ongoing after April 27, 2020.

Defendant lacks information sufficient to admit or deny the allegations in the remaining sentences

of Paragraph 51, except that Defendant denies that Mr. Ellis was trained on conducting

prepublication review and further denies that the draft of his manuscript contained any classified

information or sensitive information about ongoing foreign policy issues.

       52.     Defendant admits the allegations in the first sentence of Paragraph 52, and

Defendant further states that the Senior Director for Intelligence Programs receives intelligence

reports and analysis produced in connection with the programs overseen by the Intelligence

Directorate, which most members of the NSC staff do not receive, just as the Senior Directors of

the other Directorates of the NSC (e.g., Defense, Counter Terrorism, regional Directorates) receive

intelligence reports and analysis produced in connection with the programs and issues overseen by

their respective Directorates, which most members of the NSC staff, including Mr. Ellis, do not

receive. Defendant admits the allegations in the second sentence of Paragraph 52, and Defendant

further states that the Senior Directors of the other Directorates of the NSC likewise routinely




                                                 9
         Case 1:20-cv-01580-RCL Document 58 Filed 10/15/20 Page 10 of 16




attend senior level meetings related to national security and foreign policy decisions concerning

programs overseen by their respective Directorates, including meetings of the Principals

Committee and Deputies Committee convened under NSPM-4; convene Policy Coordination

Committee meetings on activities related to national security and foreign policy decisions within

their respective mandates; and provide advice to the Assistant to the President for National

Security Affairs and other senior White House officials on such national security and foreign

policy decisions. Defendant admits the allegations in the third sentence of Paragraph 52, and

Defendant further states that the Senior Directors of the other Directorates of the NSC likewise are

in a position to know intelligence information and internal foreign policy deliberations and

developments concerning programs within their respective Directorates that others of the NSC

staff, including Mr. Ellis, do not know. Defendant denies the allegations in the fourth sentence.

        53.     In response to the allegations in Paragraph 53, Defendant states that he lacks

information sufficient to admit or deny the allegation that Mr. Ellis was still reviewing the

manuscript on June 7, 2020, denies that Mr. Ellis’s review was a legitimate aspect of the

prepublication review process, denies that Mr. Ellis found any properly classified information in

the manuscript, denies that any legitimate aspect of the prepublication review process was ongoing

as of June 7, and denies that he had received any written confirmation that the prepublication

review process was ongoing as of June 7. Defendant admits that a true and correct copy of the

referenced article was attached to the original complaint as Exhibit N and states that the referenced

article speaks for itself.

        54.     In response to the allegations in Paragraph 54, Defendant denies that Mr. Ellis’s

review was a legitimate aspect of the prepublication review process and further denies that Mr.

Ellis found any properly classified information in the manuscript. Defendant admits that a true and




                                                 10
         Case 1:20-cv-01580-RCL Document 58 Filed 10/15/20 Page 11 of 16




correct copy of the referenced letter was attached to the original complaint as Exhibit O and states

that the referenced letter speaks for itself.

        55.     In response to the allegations in Paragraph 55, Defendant admits that a true and

correct copy of the referenced letter was attached to the original complaint as Exhibit P and states

that the referenced letter speaks for itself.

        56.     In response to the allegations in Paragraph 56, Defendant admits that a true and

correct copy of the referenced letter was attached to the original complaint as Exhibit Q and states

that the referenced letter speaks for itself.

        57.     In response to the allegations in the first sentence of Paragraph 57, Defendant

admits that Mr. Ellis sent to Defendant a redacted copy of the manuscript on June 16, 2020, but

denies that Mr. Ellis’s review was a legitimate aspect of the prepublication review process and

further denies that Mr. Ellis’s redactions identified any actual disclosure of classified information.

In response to the allegations in the second sentence, Defendant admits that Mr. Ellis’s June 16,

2020, letter contains the quoted passage and further states that the quotation’s characterization of

Defendant’s obligations under his nondisclosure agreements and applicable law sets forth

Plaintiff’s legal position and does not require a response. Defendant further states that the

referenced letter speaks for itself.

        58.     In response to the allegations in Paragraph 58, Defendant states that the assertion

that his book is covered by the relevant NDAs is a statement of Plaintiff’s legal position and does

not require a response. Defendant denies the factual allegations in Paragraph 58.

        59.     Defendant denies the allegations in the first, second, and third sentences of

Paragraph 59. In response to the fourth sentence, Defendant states that the assertion that further

review and written authorization were required by the relevant contracts is a statement of Plaintiff’s




                                                 11
         Case 1:20-cv-01580-RCL Document 58 Filed 10/15/20 Page 12 of 16




legal position and does not require a response, and he denies the remaining allegations in this

sentence.

        60.     Defendant denies the allegation in Paragraph 60 that his book contains legitimately

classified information. The remaining allegations of Paragraph 60 state Plaintiff’s legal position

and do not require a response.

        61.     In response to the allegations in Paragraph 61, Defendant states that the referenced

May 7, 2020 email speaks for itself.

        62.     Defendant admits the allegations in Paragraph 62, except that Defendant further

states that the assertion that “prior written authorization” was “legally-required” states Plaintiff’s

legal position and does not require a response.

        63.     Defendant lacks information sufficient to admit or deny the allegation in the first

sentence of Paragraph 63. In response to the allegations in the second and third sentences,

Defendant states that the referenced June 8, 2020 letter speaks for itself.

        64.     In response to the allegations in Paragraph 64, Defendant states that the referenced

June 10, 2020, letter speaks for itself.

        65.     Paragraph 65 sets forth Plaintiff’s legal position and does not require a response.

        66.     Paragraph 66 sets forth Plaintiff’s legal position and does not require a response.

        67.     Defendant admits that he and his publisher twice previously agreed to change the

release date of his book but denies the remaining allegations in Paragraph 67.

                                       CLAIMS FOR RELIEF

 Count One: Breach of Contract and Fiduciary Duty; Violation of Prepublication Review
                                    Requirement

        68.     All of Defendant’s responses in the preceding paragraphs are incorporated by

reference, as if fully set forth herein.



                                                  12
         Case 1:20-cv-01580-RCL Document 58 Filed 10/15/20 Page 13 of 16




        69.     Paragraph 69 sets forth Plaintiff’s legal position and does not require a response.

        70.     Paragraph 70 sets forth Plaintiff’s legal position and does not require a response.

        71.     The first sentence of Paragraph 71 sets forth Plaintiff’s legal position and does not

require a response. Defendant admits the allegations in the second sentence.

        72.     Paragraph 72 sets forth Plaintiff’s legal position and does not require a response.

        73.     Paragraph 73 sets forth Plaintiff’s legal position and does not require a response.

        74.     Paragraph 74 principally sets forth Plaintiff’s legal position, which does not require

a response. Defendant denies the factual allegations in Paragraph 74.

        75.     In response to the allegations in Paragraph 75, Defendant states that the assertions

that he has breached any contractual or fiduciary duties, that any legitimate aspect of the

prepublication review process was ongoing after April 27, and that Plaintiff is entitled to specific

performance, set forth Plaintiff’s legal position and do not require a response. Defendant denies

the factual allegations in Paragraph 75.

        76.     In response to the allegations in Paragraph 76, Defendant states that the assertion

that he has breached any contractual or fiduciary duties sets forth Plaintiff’s legal position and

does not require a response. Defendant denies the factual allegations in Paragraph 76.

Count Two: Breach of Contract and Fiduciary Duty; Violation of Duty Not to Disseminate
                               Classified Information

        77.     All of Defendant’s responses in the preceding paragraphs are incorporated by

reference, as if fully set forth herein.

        78.     In response to the allegations in Paragraph 78, Defendant states that the referenced

contractual provisions speak for themselves.

        79.     In response to the allegations in Paragraph 79, Defendant admits that he did not

receive written authorization from the United States to publish his book, but he denies that his



                                                 13
         Case 1:20-cv-01580-RCL Document 58 Filed 10/15/20 Page 14 of 16




manuscript contained classified information and/or that he knowingly disclosed classified

information to any person not authorized to receive it at any time. Defendant further denies that

his prepublication review was “never-completed.”

        80.     In response to the allegations in Paragraph 80, Defendant states that the assertion

that any harm suffered by Plaintiff is irreparable and irremediable at law sets forth Plaintiff’s legal

position and does not require a response. Defendant denies the factual allegations in Paragraph 80.

 Count Three: Breach of Contract and Fiduciary Duty; Unjust Enrichment; Constructive
                                        Trust

        81.     All of Defendant’s responses in the preceding paragraphs are incorporated by

reference, as if fully set forth herein.

        82.     In response to the allegations in Paragraph 82, Defendant states that the assertion

that Defendant violated the relevant NDAs sets forth Plaintiff’s legal position and does not require

a response. Defendant denies the factual allegations in Paragraph 82.

        83.     Defendant denies the allegations in Paragraph 83.

        84.     Defendant denies the allegations in Paragraph 84.

        85.     Defendant denies the allegations in Paragraph 85.

        86.     In response to the allegations in Paragraph 86, Defendant states that the referenced

contractual provisions speak for themselves.

                                    AFFIRMATIVE DEFENSES

                                      First Affirmative Defense

        87.     Plaintiff’s Amended Complaint fails to state a valid claim for relief.

                                     Second Affirmative Defense

        88.     Plaintiff’s request for injunctive and other relief preventing the publication of

Defendant’s book is moot.



                                                  14
        Case 1:20-cv-01580-RCL Document 58 Filed 10/15/20 Page 15 of 16




                                    Third Affirmative Defense

        89.     Count Three of Plaintiff’s Amended Complaint fails to state a claim because

Plaintiff and Defendant reduced to writing in the NDAs their duties and obligations related to the

disclosure of classified information.

                                    Fourth Affirmative Defense

        90.     All of Plaintiff’s claims fail because of Plaintiff’s own prior material breaches of

the parties’ contracts.

                                     Fifth Affirmative Defense

        91.     All of Plaintiff’s claims are barred by Plaintiff’s breach of its duty of good faith and

fair dealing.

                                     Sixth Affirmative Defense

        92.     All of Plaintiff’s claims are barred by failure to satisfy a condition precedent.

                                   Seventh Affirmative Defense

        93.     All of Plaintiff’s claims are barred by the First Amendment to the United States

Constitution.

                                    Eighth Affirmative Defense

        94.     All of Plaintiff’s claims are barred by the Due Process Clause in the Fifth

Amendment to the United States Constitution.

                                    Ninth Affirmative Defense

        95.     All of Plaintiff’s claims are barred by the doctrines of estoppel, waiver, release,

fraud, and/or unclean hands.




                                                  15
        Case 1:20-cv-01580-RCL Document 58 Filed 10/15/20 Page 16 of 16




                                    Tenth Affirmative Defense

        96.    Plaintiff’s requested remedy is not authorized by the NDAs and is barred in whole

or in part by offset, credit, setoff, or recoupment.

                                   Eleventh Affirmative Defense

        97.    Plaintiff cannot obtain judgment against Defendant without disclosing to him the

factual material necessary to support its claims and to allow him to adequately defend against

them.

                                          JURY DEMAND

        98.    Defendant respectfully demands a jury for all issues triable to a jury.

                                     PRAYER FOR RELIEF

        WHEREFORE, Defendant respectfully requests that the Court dismiss Plaintiff’s claims

with prejudice, deny Plaintiff’s Prayer for Relief, order Plaintiffs to pay Defendant’s costs and

attorneys’ fees, and grant any and all other relief deemed just and proper.

October 15, 2020                                       Respectfully submitted,

                                                       /s/ Charles J. Cooper
                                                       Charles J. Cooper, Bar No. 248070
                                                       Michael W. Kirk, Bar No. 424648
                                                       John D. Ohlendorf, Bar No. 1024544

                                                       COOPER & KIRK, PLLC
                                                       1523 New Hampshire Avenue, NW
                                                       Washington, DC 20036
                                                       Telephone: (202) 220-9600
                                                       Facsimile: (202) 220-9601
                                                       Email: ccooper@cooperkirk.com

                                                       Counsel for Defendant John R. Bolton




                                                  16
